Case 1:20-cv-11075-NRB Document 30-1 Filed 01/15/21 Page 1 of 3




                       Exhibit A
                  Case 1:20-cv-11075-NRB Document 30-1 Filed 01/15/21 Page 2 of 3



                        VIA EMAIL (wd@dunnegan.com)

                        January 7, 2021

7700 Eastport Parkway   William Dunnegan
La Vista, NE 68128
paypal.com
                        Dunnegan & Scileppi, LLC
                        437 Madison Avenue, 24th Floor
                        New York, NY 10022


                        RE: Mattel Inc v The Entities Doing Business as Goodmenow et al; Case No. 20CV10487;
                        Our Reference PT-10180529

                        Dear William Dunnegan:

                        Thank you for contacting PayPal, Inc. ("PayPal"). We are in receipt of the Temporary
                        Restraining Order ("Order") in the case as captioned above. After researching our
                        system for the information contained in the Order, we were able to locate and limit
                        access to several accounts (each an "Account" and collectively, the "Accounts")
                        referencing one of more of the parties referred to in the Order (each a "User"). Details
                        regarding each such Account are attached to this letter.

                        While the attached documents show "balance(s)" in the Account(s) as of January 7,
                        2021, please note that this does not mean that the balance listed for each Account will
                        remain the same or that we can turn the Account balance(s) over at this time, or at any
                        specific future date. Pursuant to the User Agreement(s) governing the PayPal
                        Account(s) (the "User Agreements"), all Accounts are subject to PayPal's and/or its
                        affiliates' setoff, recoupment, chargeback, holdback, reserve, currency fluctuation, and
                        other rights. All Accounts are further subject to a security interest in favor of PayPal
                        and/or its affiliates under the User Agreements. Account balances may be reduced as a
                        result of PayPal's foregoing rights under the User Agreements or applicable law due to,
                        among other matters (which may have occurred prior to PayPal's receipt of the Writ of
                        Execution but not yet processed through the Account(s)):

                        1. If the User loses a buyer complaint or chargeback, then the amount of that
                        transaction will be debited from the Account balance;
                        2. Rather than wait for the outcome of a buyer complaint or chargeback, the User can
                        voluntarily refund the transaction amount for the buyer complaint or chargeback,
                        resulting in a debit to the Account balance;
                        3. Cancellations of orders, resulting a refund that is debited from the Account balance;
                        4. Other transaction reversals;
                        5. Currency fluctuations;
                        6. Other legal process received prior to the receipt of the Order or subsequent to it that
                        requires PayPal to remit the funds to a third party or court; or
                        7. Exercise by PayPal and/or its affiliates of any other rights and/or interests in the
                        Account(s) under the User Agreement or applicable law.
Case 1:20-cv-11075-NRB Document 30-1 Filed 01/15/21 Page 3 of 3



     No third party has rights with respect to Account(s) or funds in them greater than those
     of a User. The User's rights—and in turn, any rights you may have, which are derivative
     of the User's rights—are subject in each case to PayPal's and its affiliates' rights and
     interests, including under the applicable User Agreement(s). As a result, and for the
     above reasons, we are holding the Account balance(s) (as they may be reduced from
     time to time) until such time as (a) PayPal has determined that (i) all of the User's
     obligations to it or its affiliates, (ii) all of PayPal's and its affiliates' rights and interests
     relating to or in, the Account(s) have been fully satisfied, and (iii) applicable law does
     not prohibit PayPal from releasing the Account balance(s); or (b) PayPal becomes
     obligated under an order by a court of competent jurisdiction to release the Account
     balance(s) pursuant to such order (with all of PayPal's rights to contest, respond,
     intervene or otherwise receive notice and be heard with respect to such proceedings or
     order hereby fully reserved). Please note that in the case of (a), such time period will not
     be less than ninety (90) days, but may be significantly longer, in light of buyer dispute
     and related buyer rights under the User Agreement(s), credit card issuer agreements,
     other applicable agreements and/or applicable law.

     So that we can take appropriate action related to the Accounts identified above, please
     notify us immediately if the Order expires without the entry of any further orders
     purporting to restrain the Accounts. We ask that you not seek any further order without
     advance notice to us and/or which is not subject to all of PayPal's and its affiliates' rights
     and interests in the Account(s). We are glad to work with you on the terms of an order
     that would be acceptable to us.

     Additionally, if the original Order required that PayPal NOT inform the User of the
     Order, please let us know immediately when that requirement is no longer in effect as it
     is important that we have the ability to communicate freely with our Users.

     If you have any questions, please contact me directly by email at
     EEOmaLegalSpecialist@PayPal.com.


     Sincerely,




     Jana Neal
     Legal Specialist
     PayPal, Inc.
